DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments, filed 12/22/2020, are acknowledged and have been considered. 
	Applicant’s Replacement Sheets for Drawings, filed 12/22/2020, are acknowledged. Accordingly, the objection to the Drawings is withdrawn. 
	Applicant’s Substitute Specification and response to the Specification objection, both filed 12/22/2020, are acknowledged. Accordingly, the objection to the Specification is withdrawn. 
	Regarding the rejection of claims 1 and 5 under 35 U.S.C. 112(b), the amendments to claims 1 and 5 are acknowledged and have been considered. Accordingly, the previously applied rejection of claims 1 and 5 under 35 U.S.C. 112(b) is withdrawn. However, in light of the amendments to claims 1 and 5, these claims remain rejected under 35 U.S.C. 112(b). The rejection of claims 1 and 5 under 35 U.S.C. 112(b) is described in full detail in the 35 U.S.C. 112(b) rejection section of the present Office Action. 

Status of Claims
	Claims 1-11 are pending in the application. As of the Amendments filed 12/22/2020, claims 1, 5, 8-9, and 11 are amended. 
	Claims 1-11 are under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  The references are listed in the specification on pg. 3, line 19; pg. 3, line 36; and pg. 4, line 11. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 10/30/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control unit for changing alignment of the light source" in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5 as presently amended recite the limitation: “at least one conductor loop apart from the magnetic resonance tomograph” in their respective line 3. This limitation in amended claims 1 and 5 is unclear and renders the claims indefinite. As claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what Applicant means by the term “apart from.” As currently claimed, it is unclear whether the term “apart from” is meant to be a description of structure or function with respect to the conductor loop. On one hand, this limitation could be interpreted to mean that the at least one conductor loop is structurally “apart from” the magnetic resonance tomograph, meaning the conductor loop is contained separately or in a separate location from the MRT. Conversely, the limitation could also be interpreted to mean that the at least one conductor loop is functionally “apart from” the magnetic resonance tomograph, meaning the conductor loop may be structurally contained with the MRT but has no role in the functionality of the MRT. Examiner respectfully notes that the term “apart from” is not found in the Specification of the present application. 
The Drawings of the present invention do not show a conductor loop (III) structurally apart from the MRT. For this reason, Examiner is interpreting the term “apart from” to be a description of the functionality of the system. However, Examiner nonetheless respectfully requests the meaning of this limitation to be clarified on the record. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO-03103490-A1, hereinafter "Takahashi") in view of Stern (US 6331774 B1, hereinafter "Stern").

Regarding claim 1, Takahashi discloses: 
An operative assistance system for a magnetic resonance tomograph (“MRI apparatus”) for displaying an entry point ("one of the spot lights is radiated so as to indicate the puncturing start position") for an instrument on a surface of a patient, comprising:
a rotatably mounted unit ("moving / rotating means for moving or rotating the light beam emitting means") comprising
a first holder which holds the at least one conductor loop ("gradient magnetic field generation system 3 includes a gradient magnetic field coil 9;" Based on the specification of the present application, a conductor loop can also be a coil),
a second holder configured to hold at least one light source ("light beam irradiation means is arranged on a support table arranged around the medical image diagnostic apparatus") for displaying predefinable coordinates of the entry point ("one or more light beam irradiating means"),
wherein the rotatably mounted unit is arranged adjacent to a lateral surface of the magnetic resonance tomograph (Fig. 2 shows the moving/rotating means 22y arranged adjacent to the lateral surface of the MR system);
a mount ("mounted on the diagnostic device"); and
a control unit for changing alignment of the at least one light source ("Irradiation control means for controlling the light beam irradiation means"),
wherein the control unit is electrically connected to the at least one conductor loop ("MRI apparatus includes a static magnetic field generating magnet 2, a gradient magnetic field generating system 3, It 
wherein the at least one light source and the first holder interact by force transmission with the second holder ("operates under the control of the CPU 8 and sends various commands necessary for overnight collection of tomographic images of the subject 1 to the transmission system") such that the alignment of the light source is changeable ("light beam irradiating means can be moved and rotated flexibly").
Takahashi remains silent on: 
at least one conductor loop apart from the magnetic resonance tomograph; 
at least one light source is changeable by energizing the at least one conductor loop in a magnetic field of the magnetic resonance tomograph. 
However, in a similar invention in the same field of endeavor, Stern teaches: 
at least one conductor loop apart from the magnetic resonance tomograph (“radio-frequency ( RF) coil 22” Stern: Col. 4, lines 54-55); 
at least one light source is changeable by energizing the at least one conductor loop (“laser 10 produces the stream of energy and/or particles 12 through manipulation of the nuclei of the radioactive material 16 by the cylindrical magnet 18, RF coil 22, and cylindrical magnetic field gradient coils 24” Stern: Col. 4, lines 58-61) in a magnetic field of the magnetic resonance tomograph. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the nuclear decay laser and method as taught by Stern. One of ordinary skill in the art would have been motivated to make this modification because "[the] stronger the external magnetic field the greater will be the nuclear decay laser pulse" (Stern: Col. 4, lines 56-57), thus fulfilling one of 

	Regarding claim 2, Takahashi discloses: 
The assistance system as claimed in claim 1, as described above, 
wherein the assistance system is arranged on an inner wall of the lateral surface of the magnetic resonance tomograph ("As shown in FIG. 4 (C), the pair of laser irradiators 21 y and 21 y measure a support located along the X-axis direction (horizontal direction perpendicular to the body axis of the subject 1). They are arranged on the space side surface (the surface facing the side surface of the subject 1 (opposing surface)) so as to face each other;" Fig. 4(C) depicts this limitation, as it shows the laser irradiators arranged on the inner wall of each of the two lateral surfaces).

	Regarding claim 4, Takahashi discloses:
The assistance system as claimed in claim 1, as described above, 
wherein the rotatably mounted unit is mounted so it is rotatable in an angle φ on the mount ("light beam irradiating means includes a light beam emitting means and a moving / rotating means for moving or rotating the light beam emitting means;" "light beam irradiating means can be moved and rotated flexibly").

	Regarding claim 5, Takahashi discloses: 
An operative assistance system for a magnetic resonance tomograph (“MRI apparatus”) for displaying an entry point ("one of the spot lights is radiated so as to indicate the puncturing start position") for an instrument on a surface of a patient, comprising:

a first holder which holds the at least one conductor loop ("gradient magnetic field generation system 3 includes a gradient magnetic field coil 9;" Based on the specification of the present application, a conductor loop can also be a coil),
a second holder configured to hold at least one light source ("light beam irradiation means is arranged on a support table arranged around the medical image diagnostic apparatus") for marking predefinable coordinates of the entry point ("one or more light beam irradiating means"),
wherein the movably mounted unit is arranged directly in front of an opening of the magnetic resonance tomograph (Fig. 2 shows the moving/rotating means 22y arranged adjacent to the lateral surface of the MR system);
a mount ("mounted on the diagnostic device"); and
a control unit for changing alignment of the at least one light source ("Irradiation control means for controlling the light beam irradiation means"),
wherein the control unit is electrically connected to the conductor loop ("MRI apparatus includes a static magnetic field generating magnet 2, a gradient magnetic field generating system 3, It comprises a communication system 5, a reception system 6, a signal processing system 7, a central processing unit (CPU) 8, and an optical display 21;" The presence of the central processing unit (CPU) implies that the features are electrically connected),
wherein the at least one light source and the first holder interact by force transmission with the second holder ("operates under the control of the CPU 8 and sends various commands necessary for overnight collection of tomographic images of the subject 1 to the transmission system") such that the alignment of the light source is changeable ("light beam irradiating means can be moved and rotated flexibly").
Takahashi remains silent on: 

at least one light source is changeable by energizing the at least one conductor loop in a magnetic field of the magnetic resonance tomograph. 
However, in a similar invention in the same field of endeavor, Stern teaches: 
at least one conductor loop apart from the magnetic resonance tomograph (“radio-frequency ( RF) coil 22” Stern: Col. 4, lines 54-55); 
at least one light source is changeable by energizing the at least one conductor loop (“laser 10 produces the stream of energy and/or particles 12 through manipulation of the nuclei of the radioactive material 16 by the cylindrical magnet 18, RF coil 22, and cylindrical magnetic field gradient coils 24” Stern: Col. 4, lines 58-61) in a magnetic field of the magnetic resonance tomograph. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the nuclear decay laser and method as taught by Stern. One of ordinary skill in the art would have been motivated to make this modification because "[the] stronger the external magnetic field the greater will be the nuclear decay laser pulse" (Stern: Col. 4, lines 56-57), thus fulfilling one of the advantageous aspects of the present application (that no external energy or drives for providing power to the light source is required). 

	Regarding claim 9, Takahashi discloses:
The assistance system as claimed in claim 5 wherein the at least one light source is selected from the group consisting of a diode, a laser, a mirror system, and an incandescent lamp having a focusing unit ("laser irradiator;" "not limited to one using a He—Ne laser, but may be one using other light emitting means (light emitting diode or the like) that emits light harmless to the human body").


A method ("irradiation method") for displaying an entry point for an instrument using an operative assistance system for a magnetic resonance tomograph as claimed in claim 1
comprising illuminating the entry point from different alignments with the light source and marking on the surface of the patient ("laser irradiation light is irradiated on the body surface of the subject") with the light source coordinates for the entry point of the instrument ("the spot lights indicates a puncture start position").

	Regarding claim 11, Takahashi discloses: 
The assistance system as claimed in claim 1 wherein the light source is selected from the group consisting of a diode, a laser, a mirror system, and an incandescent lamp having a focusing unit ("laser irradiator;" "not limited to one using a He—Ne laser, but may be one using other light emitting means (light emitting diode or the like) that emits light harmless to the human body").

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Stern in view of Popescu (US 20120280687 A1, hereinafter "Popescu").

Regarding claim 3, the combination of Takahashi and Stern discloses: 
The assistance system as claimed in claim 1, as described above. 
The combination of Takahashi and Stern remains silent on: 
wherein the at least one conductor loop comprises two conductor loops which are arranged perpendicularly to one another.
However, in a similar invention in the same field of endeavor, Popescu teaches: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the magnetic resonance device as taught by Popescu. One of ordinary skill in the art would have been motivated to make this modification because the "advantage of such an antenna array with a number of individually operable conductor loops is, for example, that in the context of parallel imaging methods, image acquisition is significantly accelerated, thereby reducing the temporal burden for the patient" (Popescu: [0005]). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Stern in view of Hellwig et al. (DE-102005046077-A1, hereinafter "Hellwig"), further in view of Schuster et al. (US 20090149064 A1, hereinafter "Schuster").

Regarding claims 6-8, the combination of Takahashi and Stern discloses: 
The assistance system as claimed in claim 5, as described above, 
wherein the at least one conductor loop includes one or more conductor loops having power connections ("gradient magnetic field generating system 3 drives the gradient magnetic field power supplies 10 of the respective gradient magnetic field coils in accordance with instructions from the sequencer 4 to generate gradient magnetic fields"),

wherein the first holder is rotatable about a longitudinal axis of the magnetic resonance tomograph ("moving / rotating means for moving or rotating the light beam emitting means"), 
wherein coordinates of the entry point for the instrument are markable on the surface of the patient ("one of the spot lights is radiated so as to indicate the puncturing start position"); 
the at least one conductor loop has power connections and is arranged on the first holder ("power supply 10 for driving the respective gradient magnetic field coils 9")
wherein the at least one conductor loop is drivable by current ("power supply 10 for driving the respective gradient magnetic field coils 9"), 
wherein coordinates of the entry point for the instrument are markable on the surface of the patient ("one of the spot lights is radiated so as to indicate the puncturing start position"); 
the alignment of the second holder is changeable ("moving / rotating means”)
and wherein coordinates of the entry point are markable on the surface of a patient by the at least one light source ("one of the spot lights is radiated so as to indicate the puncturing start position").
The combination of Takahashi and Stern remains silent on: 
wherein the first holder in the movably mounted unit is curved,
wherein a force acts in a stray field of the magnetic resonance tomograph,
wherein the first holder is linear,
wherein the first holder is movable translationally or linearly and the second holder is rotatable,
further comprising a cable pull which interacts by force transmission with the first holder and the second holder. 
However, in a similar invention in the same field of endeavor, Hellwig teaches: 

wherein a force acts in a stray field of the magnetic resonance tomograph,
wherein the first holder is linear (Fig. 3 shows a holder that is able to be moved linearly (along axis Z)) 
wherein the first holder is movable translationally or linearly ("carriage moves in the longitudinal direction Z" Hellwig: [0032]) and the second holder is rotatable ("a rotational movement" Hellwig: [0029], Fig. 3),
further comprising a cable pull which interacts by force transmission with the first holder and the second holder (Figs. 1-2 depict a cable pull system which interacts with the holders through a transmission of force). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the magnetic resonance tomograph as taught by Hellwig. One of ordinary skill in the art would have been motivated to make this modification "for displaying a[n] Injection site or marking on the body for biopsy or therapy application in an MRI examination, in particular with a magnetic resonance tomograph" (Hellwig: [0001]). This is important because "a precise localization … is essential for a successful therapy application" (Hellwig: [0004]). 

	The combination of Takahashi, Stern, and Hellwig remain silent on: 
wherein a force acts in a stray field of the magnetic resonance tomograph. 
	However, in a similar invention in the same field of endeavor, Schuster teaches: 
wherein a force acts in a stray field of the magnetic resonance tomograph ("Large alternating forces therefore occur in the stray field of the magnet" Schuster: [0006]).
. 

Response to Arguments
Applicant’s arguments, see the final two paragraphs of Pg. 5 through the first two paragraphs of Pg. 6 of the Remarks, filed 12/22/2020, with respect to the rejection(s) of claims 1 and 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to independent claims 1 and 5, a new ground(s) of rejection is made over Takahashi in view of Stern.
	Applicant submits that amended independent claims 1 and 5 are clarified to indicate that the claimed invention advantageously uses parts of the magnetic field created by the magnetic resonance tomograph for energizing the at least one conductor loop and thereby changing the alignment (or position) of the light source. As a result, no external energy or external drives for controlling the position of the light source are required. Therefore, the conductor loop is used as a receiving element for the magnetic field of the magnetic resonance tomography, and not for emitting a magnetic field. Applicant submits that the above details are clarified by reciting the two added limitations of claims 1 and 5. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is respectfully noted that the features upon which Applicant relies (see listing below this paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“uses parts of the magnetic field created by the magnetic resonance tomograph for energizing the at least one conductor loop” 
This feature is not claimed. The claims only require that the at least one light source is changeable by energizing the at least one conductor loop in a magnetic field of the magnetic resonance tomograph. The claims do not require the conductor loop to be energized by the magnetic field; they only require the conductor loop to be energized in a magnetic field. 
“no external energy or external drives for controlling the position of the light source are required” 
This feature is not claimed. While this feature may be mentioned in the Specification, there is no claim language that excludes an external energy or drive for controlling the light source. 
“the conductor loop is used as a receiving element for the magnetic field of the magnetic resonance tomography, and not for emitting a magnetic field”
Similarly, this feature is not claimed. While this feature may be mentioned in the Specification, there is no claim language that requires the conductor loop to be used as a receiving element for the magnetic field, and not for emitting a magnetic field. 

While Takahashi may not disclose or suggest each and every limitation of amended independent claims 1 and 5, a new grounds of rejection is applied in light of the amendments to claims 1 and 5. Accordingly, claims 1 and 5 are now rejected under 35 U.S.C. 103 over Takahashi in view of Stern. The combination of Takahashi and Stern discloses and/or suggests each of the elements of independent 
	Applicant submits that claims 3 and 6-8 are new and nonobvious because any combination of some or all of the references would maintain the deficiency of having a conductor loop receiving the magnetic field of a magnetic resonance tomograph, which is energized by this magnetic field and changes the alignment of the light source by such means. 
	In response, Examiner respectfully submits that the combination of Takahashi and Stern disclose and/or teach this limitation, as Stern teaches that a “laser 10 (light source) produces the stream of energy and/or particles 12 through manipulation of the nuclei of the radioactive material 16 by the … RF coil 22, and cylindrical magnetic field gradient coils 24” (Stern: Col. 4, lines 58-61). Furthermore, Stern discloses that a stronger magnetic field will produce a greater laser pulse. Thus, the conductor loop (RF coil 22) receives the magnetic field of a magnetic resonance device, is energized by this magnetic field, and changes the light source by such means (laser produces energy through manipulation of radioactive material by the RF coil). Additionally, Takahashi discloses that the alignment of the light source is changeable ("light beam irradiating means can be moved and rotated flexibly"). 
	Thus, the dependent claims remain rejected under 35 U.S.C. 103, as the above mentioned deficiency is in fact disclosed or suggested by the prior art of record. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Pinter et al. (US 10690906 B2, hereinafter “Pinter”) discloses a magnetic actuator that includes a “plate having a main plane of extent and mounted rotatably about at least one first axis of rotation which is parallel to the main plane of extent, the plate having at least one conductor loop parallel to the main plane of extent” (Pinter: Abstract). Pinter further discloses that “the plate [is] deflectable about the at least one axis of rotation by energizing the at least one conductor loop” (Pinter: Abstract). Thus, Pinter teaches a system where a plate (potentially to be used as a holding plate for a light source) can be rotated and/or adjusted by energizing the at least one conductor loop. This feature would be advantageous in providing a solution where no external energy or drives are required for changing the alignment of the light source. 
Mueller (US 6879852 B1, hereinafter “Mueller”) discloses a low-cost magnetic resonance imaging cryo-system that includes a plurality of sub-systems, and the plurality of sub-systems includes … laser diode power supply, cryo-laser diodes, RF coils, and gradient coils. Thus, Mueller teaches a system where conductor loops (RF coils) are included in a sub-system, and are thus “apart from” the structure of the MRI. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793